On Petition for Rehearing.
Rabb, J.
2. Appellant insists in its petition for a rehearing, that the interpretation placed by this court, in its opinion in this cause, on the provisions of the statute governing the duty of mine operators in this State is misconceived, and contends that, under the statute in question, the operator’s duty to supply miners’ working places with timbers is made dependent upon the miners’ registering, upon the blackboard required by the statute to be furnished for that purpose, the need of timbers in their working places, and that unless such need is so registered no duty is imposed upon the operator of the mine, or the mine boss who represents him, to supply the timbers.
5. The language of the statute clearly and expressly imposes, in most positive terms, the duty upon the mine boss, who is the mine operator in that respect, to see that the miner’s working place is supplied with proper timbers. This duty is in nowise made dependent upon the condition that he receive notice, through the medium of the blackboard, of the need of timbers in the miner’s working place. If the mine boss or the operator has actual knowledge of the need of timber, the duty imperatively follows. If it were a fact that the mine boss had properly discharged his duty with reference to visiting the mines, and that such visitation disclosed no lack of proper timbers in the miner’s working place, and said mine boss was not otherwise *238informed of the condition, then the miner’s failure to register his needs upon the blackboard would excuse the operator from furnishing the timbers, but not otherwise.
Petition for a rehearing overruled.